DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-2, 6, 12-13, 20-22, 25-32 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Friedrich et al. (U.S. Pub. No. 2009/0005817 A1, hereinafter “Friedrich”).
Friedrich discloses, regarding claim 1, a longitudinal connecting member assembly (40, see Figs. 5-5C) configured to support a portion of a spine of a patient (see Figs. 5A-5B), the assembly comprising: a first and a second bone anchor (34, see Fig. 5), each configured to be locked by a closure (36); a tensionable cord (18) extending between the first and second bone anchors and being in slidable relation with respect to the second bone anchor when the bone anchors are locked by the respective closures (see para. [0073] “may be slidable, movable, or otherwise unconstrained”, note that the spools 45 and 47 are received within the bone fastener and therefore the bone anchor is slidable relative to the core portion); an end structure (46) configured to be releasably secured to and allow tensioning of the tensionable cord (see para. [0073] “fixedly attached” and para. [0077] “in a first position, insertable clamp body 105 may be … relatively loosely affixed to end body 82” and “in a second position, insertable clamp body 105 may be relatively rigidly affixed to the end body 82” e.g. releasably secured to), the end structure (46) having a non-threaded through-bore (86, see Figs. 12A-12D) configured to receive the tensionable cord along a longitudinal axis extending through the end structure (see Fig. 5) and having a cylindrical outer surface coaxial with the longitudinal axis (see annotated Fig. 12B) and a planar outer end surface orthogonal to the cylindrical outer surface (see annotated Fig. 12B below); and a spacer (42) slidably positioned on the tensionable cord between the end structure and the second bone anchor (see Fig. 5, see para. [0073]), the spacer configured to be compressed and 

    PNG
    media_image1.png
    444
    415
    media_image1.png
    Greyscale

Regarding claim 2, wherein the end structure is positioned entirely outside of the at least one of the first and second bone anchors (see Fig. 5, see para. [0073]).
Regarding claim 6, wherein the end structure has a portion (105) configured to be moved toward the tensionable cord, thereby fixing the tensionable cord within the through-bore through bore (see Figs. 12A-12D, see para. [0077]).
Regarding claim 12, further comprising a second spacer (16) located between the first and second bone anchors, the second spacer having a through-bore (30, see 
Regarding claim 13, wherein the second spacer is compressible (see para. [0065], “flexible or resiliently deformable”). 
Regarding claim 20, wherein at least one of the first and second bone anchors is a polyaxial screw (see para. [0106] “polyaxial”), the polyaxial screw having a shank (see annotated Fig. 5 below) and a receiver (see annotated Fig. 5 below) for holding the tensionable cord (as shown in Fig. 5), the receiver being pivotable with respect to the shank (see para. [0106]), and the closure is configured to capture the tensionable cord within the receiver (see Fig. 5, note that the tensionable cord is captured by the closure top via spools 45 and 47).

    PNG
    media_image2.png
    680
    520
    media_image2.png
    Greyscale

Regarding claim 21, wherein the end structure includes an elongate opening (see annotated Fig. 12A below) on the cylindrical surface, the elongate opening having planar side surfaces parallel to the planar outer end surface (see annotated Fig. 12A below).

    PNG
    media_image3.png
    468
    440
    media_image3.png
    Greyscale

Regarding claim 22, wherein the end structure is configured to secure the tensionable cord with at least one indentation (108) within the through-bore (see para. [0077]).
Friedrich discloses, regarding claim 25, an end blocker subassembly (46) configured to be used with a longitudinal connecting member assembly (see Figs. 5-5C), the assembly including first and second bone anchors (34, see Figs. 5-5C) supporting a portion of a spine of a patient (see Figs. 5A-5B), each bone anchor including a receiver (see annotated Fig. 5 above) configured to hold a tensionable cord (18) and a closure (36) configured to capture the tensionable cord in the receiver (via 45 and 47), the tensionable cord extending between the first and second bone anchors and 
Regarding claim 26, wherein the rigid end structure is positioned entirely outside of the first and second bone anchors (see Figs. 5-5C).

Regarding claim 28, further comprising a second spacer (16) located between the first and second bone anchors (as shown in Fig. 5A), the second spacer having a through-bore that slidingly receives the tensionable cord (see para. [0067] “slidable or moveable”).
Regarding claim 29, wherein the second spacer is compressible (see para. [0065] “flexible or resiliently deformable”).
Regarding claim 30, wherein at least one of the first and second bone anchors is a polyaxial screw (see para. [0106] “polyaxial”).
Regarding claim 31, wherein the rigid end structure includes an elongate opening (see annotated Fig. 12A above) on the cylindrical surface, the elongate opening having planar side surfaces parallel to the planar outer end surface (see annotated Fig. 12A above).
Regarding claim 32, wherein the rigid end structure is configured to secure the tensionable cord with at least one indentation (108) within the through-bore (see para. [0077]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23-24 and 33-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friedrich, as applied to claim 1 above. 
Friedrich discloses all of the features of the claimed invention, as previously set forth above except, regarding claim 23, wherein the end structure is configured to secure the tensionable cord by deforming the tensionable cord against an inner surface of the through- bore; regarding claim 24, wherein the end structure is configured to secure the tensionable cord without penetrating the tensionable cord; regarding claim 33, wherein the rigid end structure is configured to secure the tensionable cord by deforming the tensionable cord against an inner surface of the through-bore; and regarding claim 34, wherein the rigid end structure is configured to secure the tensionable cord without penetrating the tensionable cord.
In an alternative embodiment of Friedrich (see Fig. 9), the end structure (46) is configured to secure the tensionable without penetrating the tensionable cord by deforming the tensionable cord against an inner surface of the through-bore (86) via 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the end structure in Friedrich to be configured to secure the tensionable without penetrating the tensionable cord by deforming the tensionable cord against an inner surface of the through-bore via a clamp assembly positioned in the end structure in view of an alternative embodiment in Friedrich in order to provide a suitable alternative end structure that provides fixedly attaching the cord to the end member. 

Allowable Subject Matter
Claim(s) 35-36 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
 Applicant's arguments filed 3/2/2002 have been fully considered but they are not persuasive. 
The Applicant asserts that Friedrich fails to disclose amended independent claim 1, an end structure configured to be releasably secured to a tensionable cord. The Applicant asserts that Friedrich fails to disclose, regarding amended claim 25, an end structure configured to be releasably secured to a tensionable cord. The Applicant asserts that Friedrich describes two embodiments of end members, namely, clamp 
The Office respectfully disagrees. Friederich discloses in the clamp assembly shown in Figs. 12A-12D, and described in paragraph [0077], that the clamp body (105) comprises a post (106) is movable with respect to the clamp body (82) clamp down and affix cord (18) with respect to the clamp body (82). The post in Friederich is disclosed as clamping the cord, only a specific embodiment with distal tip (107) is disclosed as puncturing the cord (see para. [0077]). Further, Friederich discloses that the clamp body (105) has a first position where the insertable clamp body (105) may be relatively loosely affixed to end body 82 (see para. [0077]) and in this position could easily be released from the end body 82 to allow for tensioning. And Friederich discloses a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773